DETAILED ACTION
	Claims 1-29, 34, 35, 39-41, 46-50, and 52-54 are currently pending in the instant application.  Claims 14, 15, 20-22, 35, 39-41, 46-50, and 52-54 are withdrawn from consideration as being for non-elected subject matter.  Claim 28 is objected.  Claims 1-13, 16-19, 23-27, 29, and 34 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and the species: 
    PNG
    media_image1.png
    202
    193
    media_image1.png
    Greyscale
 in the reply filed on 3 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds of claim 28, which appear allowable over the prior art of record, and further to the compounds: 
    PNG
    media_image2.png
    202
    314
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    190
    218
    media_image3.png
    Greyscale

which are not allowable.
Claims 1-13, 16-19, 23-29, and 34 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Claim Objections
Claim 28 is objected to because of the following informalities:  Specifically, claim 1, from which claim 28 depends, has the phrase “or a salt, hydrate, prodrug, or isomer thereof” wherein the singular tense is utilized.  Claim 28 utilizes the plural tense, “or salts, hydrates, or prodrugs thereof”.  Appropriate correction is required.  It is suggested that claim 28 be amended to have the statement “or a salt, hydrate, or prodrug thereof.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-13, 16-19, 23-27, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds of the formula (I) or a salt, hydrate, or prodrug thereof, does not reasonably provide enablement for any isomer thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

The nature of the invention
The nature of the invention is compounds of the formula (I) or any salt, hydrate, prodrug, or isomer thereof. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that an isomer is any compound having the same composition, including constitutional isomers, which are compounds whose atoms are connected differently.  Constitutional isomers can contain different functional groups in varying positions.  
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is for formula (I) or any salt, hydrate, or prodrug, thereof, see pages 15-16.  Page 20 discusses enantiomers.
There is no data present in the instant specification for the preparation of constitutional isomers.
The breadth of the claims
	The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant claims include any isomer, i.e. any compound with the same number of each atom.
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the pharmaceutical arts is high, it would require undue experimentation of one of ordinary skill in the art to prepare any isomer as instantly claimed since an isomer of the compounds need only have the same composition of atoms, not necessarily the same order of atoms and can have varying functional groups in varying positions.  Therefore, the claims lack enablement for all isomers. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 16-19, 23-27, 29 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9, and 12-17 of U.S. Patent No. 9,540,365. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are claiming compounds: 
    PNG
    media_image4.png
    171
    179
    media_image4.png
    Greyscale
.  Specific compounds disclosed in the ‘365 patent, and claimed in conflicting claim 12 are example 25: column 97:  
    PNG
    media_image5.png
    281
    330
    media_image5.png
    Greyscale
 and the compound 
    PNG
    media_image6.png
    262
    271
    media_image6.png
    Greyscale
seen on column 43.  R2 of the conflicting claim can be present 1-4 times on the cyclic structure.  Conflicting claims 14-17 claim specific salts as in the instant claims and pharmaceutical compositions.  The compounds provided above differ by a hydrogen versus a methyl:

    PNG
    media_image5.png
    281
    330
    media_image5.png
    Greyscale
vs. 
    PNG
    media_image2.png
    202
    314
    media_image2.png
    Greyscale
or by being a positional isomer: 
    PNG
    media_image6.png
    262
    271
    media_image6.png
    Greyscale
vs. 
    PNG
    media_image3.png
    190
    218
    media_image3.png
    Greyscale
.  However, nothing unobvious is seen in substituting the known claimed isomer for the structurally similar isomer, as taught by the prior art reference, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950).  Additionally, please see MPEP 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Additionally, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity.
Claims 1-13, 16-19, 23-27, 29 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,267,814.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are claiming methods of use of the compounds: 
    PNG
    media_image4.png
    171
    179
    media_image4.png
    Greyscale
.  Specific compounds disclosed in the ’814 patent, and claimed in conflicting claim 21 are example 25: column 99:  
    PNG
    media_image5.png
    281
    330
    media_image5.png
    Greyscale
 and the compound 
    PNG
    media_image6.png
    262
    271
    media_image6.png
    Greyscale
seen on column 45.  R2 of the conflicting claim can be present 1-4 times on the cyclic structure.  The compounds provided above differ by a hydrogen versus a methyl:

    PNG
    media_image5.png
    281
    330
    media_image5.png
    Greyscale
vs. 
    PNG
    media_image2.png
    202
    314
    media_image2.png
    Greyscale
or by being a positional isomer: 
    PNG
    media_image6.png
    262
    271
    media_image6.png
    Greyscale
vs. 
    PNG
    media_image3.png
    190
    218
    media_image3.png
    Greyscale
.  However, nothing unobvious is seen in substituting the known claimed isomer for the structurally similar isomer, as taught by the prior art reference, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950).  Additionally, please see MPEP 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Additionally, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13, 16-19, 23-27, 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,540,365.
US Patent NO. 9,540,365 discloses compounds of the formula 

    PNG
    media_image4.png
    171
    179
    media_image4.png
    Greyscale
, column 2.  Specific compounds disclosed in the ‘365 patent, and claimed in conflicting claim 12 are example 25: column 97:  
    PNG
    media_image5.png
    281
    330
    media_image5.png
    Greyscale
 and the compound 
    PNG
    media_image6.png
    262
    271
    media_image6.png
    Greyscale
seen on column 43.  R2 of the ‘365 patent can be present 1-4 times on the cyclic structure.  Salts are found on column 65.  Examples of utility can be found on columns 68-70.  Pharmaceutical compositions are found on columns 71-72.  The compounds provided above differ by a hydrogen versus a methyl:

    PNG
    media_image5.png
    281
    330
    media_image5.png
    Greyscale
vs. 
    PNG
    media_image2.png
    202
    314
    media_image2.png
    Greyscale
or by being a positional isomer: 
    PNG
    media_image6.png
    262
    271
    media_image6.png
    Greyscale
vs. 
    PNG
    media_image3.png
    190
    218
    media_image3.png
    Greyscale
.  However, nothing unobvious is seen in substituting the known claimed isomer for the structurally similar isomer, as taught by the prior art reference, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950).  Additionally, please see MPEP 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Additionally, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					29 November 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600